             Case 4:20-cv-00295-HSG Document 44 Filed 03/17/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11   CHRISTINE CRUMP, individually, and )                Case No. 4:20-cv-00295-HSG
     on behalf of other members of the general )
12   public similarly situated and on behalf of )        ORDER
     other aggrieved employees pursuant to the )         AMENDING CLASS
13   California Private Attorneys General Act; )         CERTIFICATION BRIEFING
14                                              )        SCHEDULE AND HEARING
                   Plaintiff,                   )        DATE
15                                              )
           v.                                   )
16                                              )
                                                )
17   HYATT CORPORATION, an unknown )
     business entity; and DOES 1 through 100, )
18   inclusive,                                 )
                                                )
19                                              )
                   Defendants.
                                                )
20                                              )
21
22
23
24
25
26
27
28


     ___________________________________________________________________________________
               ORDER AMENDING CLASS CERTIFICATION BRIEFING SCHEDULE AND HEARING DATE
             Case 4:20-cv-00295-HSG Document 44 Filed 03/17/21 Page 2 of 2




 1         This matter comes before the Court on the Stipulation to Amend Class Certification
 2   Briefing Schedule and Hearing Date (“Stipulation”) filed by Plaintiff Christine Crump
 3   (“Plaintiff”) and Defendant Hyatt Corporation (“Defendant”) after the Telephonic Case
 4   Management Conference on March 16, 2021. Having reviewed the Stipulation and
 5   finding good cause exists for the relief requested therein, the Court hereby amends the
 6   class certification briefing and schedule and hearing date as follows:
 7
 8         May 6, 2021 – Motion for Class Certification Filing Deadline
 9         July 1, 2021 – Opposition to Class Certification Filing Deadline
10         July 22, 2021 – Mediation Deadline
11         August 26, 2021 – Reply in Support of Class Certification
12
           September 9, 2021 at 2:00 p.m. – Hearing on Motion for Class Certification
13
14
           IT IS SO ORDERED.
15
16
     Dated: __________________
                3/17/2021                      __________________________________
17                                                Honorable Haywood S. Gilliam, Jr.
18                                                 United States District Court
19
20
21
22
23
24
25
26
27
28
                                              1
     ___________________________________________________________________________________
               ORDER AMENDING CLASS CERTIFICATION BRIEFING SCHEDULE AND HEARING DATE
